Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specific parameters (or a combination of parameters) to be measured, e.g. one or more glycomic parameters; or one or more genomic parameters; or one or more proteomic parameters; or one or more metabolic parameters; or one or more lipidomic parameters; or a specific combination of the parameters above.
If one or more glycomic parameters elected, further provides a specific glycosylated protein, e.g. alpha-1-acid glycoprotein, alpha-1-antitrypsin, alpha-1B-glycoprotein, alpha-2-HS-glycoprotein, alpha-2-macroglobulin, antithrombin-III, apolipoprotein B- 100, apolipoprotein D, apolipoprotein F, beta-2-glycoprotein 1, ceruloplasmin, fetuin, fibrinogen, immunoglobulin (Ig) A, IgG, IgM, haptoglobin, hemopexin, histidine-rich glycoprotein, kininogen-1, serotransferrin, transferrin, vitronectin, or zinc-alpha-2- glycoprotein, or a specific combination of the glycosylated proteins listed above.
A specific “at least two proteases”: e.g. a specific combination of proteases selected from serine protease, threonine protease, cysteine protease, aspartate protease, glutamic acid protease, metalloprotease, and asparagine peptide lyase; or a specific combination of proteases selected from trypsin, chymotrypsin, endoproteinase Asp-N, endoproteinase Arg-C, endoproteinase Glu-C, endoproteinase Lys- C, pepsin, thermolysin, elastase, papain, proteinase K, subtilisin, clostripain, and carboxypeptidase.
If one or more genomic parameters elected, further provide a specific type of genomic parameters: e.g. one or more DNA sequences, or one or more RNA sequences.
A specific “the one or more clinical parameters”, e.g. a heart rate measure of the subject, blood pressure measure of the subject, blood type measure of the subject, body temperature measure of the subject, skin color measure of the subject, eye color measure of the subject, blood sugar concentration measure of the subject, weight measure of the subject, height measure of the subject, a perceived wellness classification state of the subject, or a subject's response to a question, or a specific combination of these clinical parameters.
A specific comparison encompassed by claim 29, e.g. comparing with option (i) of claim 29, or option (ii) of claim 29, or option (iii) of claim 29, or a specific combination these options.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
These species are deemed to lack unity of invention because even though the inventions require the technical feature of “a method, comprising: isolating, or having isolated, one or more biological samples; quantifying one or more glycomic parameters of the one or more biological samples; quantifying one or more genomic parameters of the one or more biological samples; quantifying one or more proteomic parameters of the one or more biological samples; quantifying one or more metabolic parameters of the one or more biological samples; quantifying one or more lipidomic parameters of the one or more biological samples; obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated; determining one or more relationships between one or more of: (i) one or more of the quantified glycomic parameters, genomic parameters, proteomic parameters, metabolic parameters, and lipidomic parameters, (ii) a predetermined range associated with one or more of the quantified glycomic parameters, genomic parameters, proteomic parameters, metabolic parameters, and lipidomic parameters, and (iii) an obtained clinical parameter; identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers” (See claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Krishnan (Krishnan et al., J. Proteome Res. 2015, 14, 5109-5118, Publication Date: 2015-11-04, cited in IDS of 2022-08-26).
Krishnan teaches methods for comprehensive profiling of the high-density lipoprotein (HDL) glycome combined with the HDL proteome can distinguish individuals with coronary artery disease (CAD) from those without. Twenty subjects at risk for CAD, who underwent diagnostic coronary arteriography, were analyzed. Ten subjects had CAD, and ten did not. HDL was extracted from fasting plasma samples by ultracentrifugation, followed by shotgun proteomic, glycomic, and ganglioside analyses using LC-MS. CAD vs non-CAD subjects’ data were compared using univariate and multivariate statistics. Principal components analysis showed a clear separation of CAD and non-CAD subjects, confirming that combined HDL proteomic and glycomic profiles distinguished at-risk subjects with atherosclerosis from those without. CAD patients had lower HDL apolipoprotein content (specifically ApoA-I, A-II, and E, p < 0.05), and lower serum amyloid A2 (SAA2, p = 0.020) and SAA4 (p = 0.007) but higher sialylated glycans (p < 0.05). Combined proteomic and glycomic profiling of isolated HDL can be used as a novel analytical approach for developing biomarkers of disease. HDL proteome and glycome distinguished between individuals who had CAD from those who did not within a group of individuals equally at risk for heart disease. See Abstract. Krishnan teaches clinical parameters are obtained, and compared between different populations. See Table 1. Krishnan teaches quantifying metabolic, proteomic, and lipidomic parameters and obtaining/analyzing the data. See § METHODS, and Fig. 1. Therefore, the technical feature linking the inventions does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/MISOOK YU/           Supervisory Patent Examiner, Art Unit 1642